Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	This Office Action is responsive to the Response to Election/Restriction and the preliminary amendment filed 5/17/2022, which cancelled claims 47-50.
Claims 45-46 and 51-64 are pending.
Priority
	The instant application is a 371 of PCT/US2019/039499, filed 06/27/2019, that claims priority to provisional application 62/690,788, filed 06/27/2018.
Information Disclosure Statement
The information disclosure statements (IDS) dated 3/5/2021, 8/12/2021 and 10/25/2021, comply with the provisions of 37 CFR 1.97, 1.98 and MPEP §609.  Accordingly, they have been placed in the application file and the information therein has been considered as to the merits, except where noted.
-NPL #39, Liu et al., on the 10/25/2021 IDS has not been considered because it was considered as NPL #25, Liu et al., on the 03/05/2021 IDS.
Election/Restrictions
Applicant’s election without traverse of the invention of Group II and disulfiram as the compound of formula (I), sepsis as the disease or condition, a corticosteroid as the anti-inflammatory agent, and inhibiting inflammasome-mediated death of a cell as the method, in the reply filed on 05/17/2022, is acknowledged.
Claims 63 and 64 are withdrawn from consideration as being directed toward a non-elected invention.  Claims 54-58 and 60 are withdrawn from consideration as being directed toward non-elected subject matter.
Claims 45-46, 51-53, 59 and 61-62 are examined on the merits herein.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 45-46, 51-53, 59, and 61-62 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 45, 59, and 62 recite the limitation "RCy1" on pages 4, 8, and 12 respectively.  There is insufficient antecedent basis for this limitation in the claim.
Claims 46, 51-53 and 61 are rejected as being dependent on claim 45.
Claim 62 contains the parenthetical recitations , “(pyroptosis),” which renders the claim indefinite because it is not clear if these parenthetical recitations limit the terms immediately preceding them.
For the purpose of examination, the term within the parenthesis is interpreted as not further limiting the claim.
Claim 62 is indefinite because it is not understood what “a method of covalently reacting with a cysteine of a gasdermin protein in a cell” or “a method of covalently reacting with a cysteine of an inflammatory signaling molecule selected from: a sensor, an adaptor, and a transcription factor, or a regulator thereof” is.  Specifically, it is not understood what is reacting with the cysteine.  
	For the purposes of examination, these limitations are interpreted in light of the species election, wherein a method of inhibiting inflammasome-mediated death of a cell is elected as the method.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Note: Due to indefiniteness, claims 45-46, 51-53, 59, and 61-62 are interpreted as set forth in the above 35 USC § 112 rejections.

Claims 45, 46, 53, 61-62 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by WO 2019180450 to Jalan (IDS, 08/12/2021), as evidenced by Szabo (PTO-892).
Jalan ‘450 teaches the treatment of brain swelling, inflammation, liver failure and other diseases by administering an antagonist of GSDMD (Gasdermin D), caspase 4, caspase 5 or IL-1α, to treat or prevent aberrant pyroptosis (p. 46, claims 2-3, abstract).  Disulfiram is taught as an antagonist of caspase-4 (pg. 49, claims 23, 24).  
	Example 8 exemplifies disulfiram inhibiting pyroptosis (pg. 45, lines 11-20, Fig. 15).  
	As evidenced by Szabo, inflammation contributes to the pathogenesis of most acute and chronic liver disease as a result of inflammasome activation (abstract).

Claims 45-46, 51, 53, 59, 61 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by US 20100135983 to Hyde (PTO-892), as evidenced by Yang (PTO-892).
Hyde ‘983 teaches a method of treating a subject afflicted with at least one inflammatory disease or condition comprising administering an effective amount of disulfiram and at least one of another active ingredient (pg. 35, claim 193).  
	Exemplified are the following compositions and diseases/conditions:

Example 4
Example 6
Example 12
Example 13
Composition
Disulfiram, chloroquine phosphate
Disulfiram, bortezomib, chloroquine phosphate
Disulfiram, nilotinib, chloroquine phosphate
Disulfiram, nilotinib, dasatinib, quinine sulfate
Disease/Condition
Sepsis, systemic inflammatory response syndrome, other inflammatory reactions
Sepsis, systemic inflammatory response syndrome, other inflammatory reactions
Sepsis, systemic inflammatory response syndrome, other inflammatory reactions
Sepsis, systemic inflammatory response syndrome, other inflammatory reactions

(paragraphs 248, 297, 306).
	As evidenced by Yang, chloroquine phosphate is an anti-inflammatory (abstract).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.



Note: Due to indefiniteness, claims 45-46, 51-53, 59, and 61-62 are interpreted as set forth in the above 35 USC § 112 rejections.

Claim 52 is rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0135983 to Hyde (PTO-892) as applied to claims 45-46, 51, 53, 59, 61  above, and further in view of Annane (PTO-892).
Hyde ‘983 is applied as discussed in the above 35 USC 102 rejection.
While Hyde ‘893 teaches a method of treating a disease in which inflammasome activation is implicated in pathogenesis by administering disulfiram and an anti-inflammatory, it differs from that of the instantly claimed invention in that it does not teach a corticosteroid.
Annane teaches the administration of a long course of low dose corticosteroids for treating sepsis and teaches that corticosteroids favorable impact all-cause mortality in patients with sepsis (title, pgs. 23, 25).
	It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the instantly claimed invention, to add corticosteroids, as taught by Annane, to the compositions of Jalan ‘450, to arrive at the instantly claimed invention.  One of ordinary skill in the art would have been motivated to add corticosteroids to the compositions of Jalan ‘450, with a reasonable expectation of success, because Annane and Jalan ‘440 are both directed toward methods of treating sepsis and Annane teaches that a long course of low dose corticosteroids favorably impacts all-cause mortality in patients with sepsis.
Furthermore, "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).  MPEP 2144.06
Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN WELLS whose telephone number is (571)272-7316. The examiner can normally be reached M-F 7:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.Q.W./Examiner, Art Unit 1622

/BRANDON J FETTEROLF/Supervisory Patent Examiner, Art Unit 1622